Name: 2002/587/EC: Council Decision of 12 July 2002 on the revision of the Common Manual
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  political framework;  European Union law;  politics and public safety
 Date Published: 2002-07-16

 Avis juridique important|32002D05872002/587/EC: Council Decision of 12 July 2002 on the revision of the Common Manual Official Journal L 187 , 16/07/2002 P. 0050 - 0051Council Decisionof 12 July 2002on the revision of the Common Manual(2002/587/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 790/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance(1),Having regard to the initiative of the Kingdom of Belgium and the Kingdom of Sweden,Whereas:(1) It is necessary to repeal certain outdated provisions of the Common Manual(2) and update certain other provisions in order to bring them into line with Community provisions on the right to move freely, enjoyed by citizens of the European Union, nationals of States parties to the Agreement on the European Economic Area and nationals of the Swiss Confederation.(2) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision aims to build upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, in accordance with Article 5 of the said Protocol Denmark will decide within a period of six months after the Council has adopted this Decision whether it will transpose it into its national law.(3) As regards the Republic of Iceland and the Kingdom of Norway, this Decision aims to build upon the provisions of the Schengen acquis falling within the area referred to in Article 1(A) of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(3).(4) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, the abovementioned Member States are not participating in the adoption of this Decision and are therefore not bound by it or subject to its application,HAS ADOPTED THIS DECISION:Article 1Part II of the Common Manual shall be amended as follows:1. Point 1.4.7 shall read as follows: "1.4.7. Specific arrangements for persons entitled under Community law (citizens of the European Union, nationals of States parties to the Agreement on the European Economic Area and nationals of the Swiss Confederation, and members of their families) are described in points 6.1.1 to 6.1.4.The provisions of points 1.4.2, 1.4.5 and 1.4.6 shall also apply to citizens of the European Union, nationals of States parties to the Agreement on the European Economic Area and nationals of the Swiss Confederation.In addition to the provisions mentioned in the second subparagraph, the provisions of points 1.4.1a, 1.4.3, 1.4.4, 1.4.8 (subject to the provisions of point 6.1.4) and 1.4.9 shall also apply to members of the families of citizens of the European Union, nationals of States parties to the Agreement on the European Economic Area and nationals of the Swiss Confederation, who are not nationals of one of those States."2. Point 2.1.5, second indent, shall read as follows: "- on documents enabling nationals of Andorra, Malta, Monaco, San Marino and Switzerland to cross the border;".3. Point 3.3.1 is repealed.4. As a result, the numbering in point 3.3 shall be amended as follows:The points currently numbered 3.3.2, 3.3.3, 3.3.4, 3.3.5, 3.3.6, 3.3.7 and 3.3.8 shall become points 3.3.1, 3.3.2, 3.3.3, 3.3.4, 3.3.5, 3.3.6, 3.3.7.5. The second paragraph of the new point 3.3.1.3(c) shall read: "Checks on passengers... shall be carried out in accordance with point 3.3.1.3(b)...".6. The new point 3.3.1 shall read as follows: "3.3.1. The place where persons and hand baggage are checked shall be determined in accordance with the following procedure:".7. Points 6.8.2 and 6.8.3 are repealed.Article 2This Decision shall apply from the date of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 12 July 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 116, 26.4.2001, p. 5.(2) Referred to in Annex A to Council Decision 1999/435/EC under SCH/COM-Ex(99) 13 (OJ L 176, 10.7.1999, p. 1).(3) OJ L 176, 10.7.1999, p. 31.